The opinion of the court was delivered by
Collamer, J.
This indictment is founded on the 30th section of the act for the punishment of high crimes. “If any person shall by false tokens, messages, letters, or by other fraudulent, swindling or deceitful practices, obtain or procure from any person any money, goods or chattels.” . This much resembles the English statute, 80 Geo. II.
, Every indictment must contain direct allegations, with time and place, of every fact necessary to constitute the offence. To bring this offence within this statute, there are three material and important features to be distinctly presented : 1st, The false tokens, messages or letters which were used, stating what they were— (Chitty, 999.) 2d, A direct allegation of their falsity. It is not enough to state generally that they were false.' — (Chitty, 999.) 3d, That by these méans property was obtained, stating where, what property, and when and where obtained.
It is complained that this indictment is defective in all these respects, and moreover does not allege the intent of the respondent. It is doubtful whether this is necessary, under our statute. This is unlike the statute in relation to having counterfeit bills with intent to utter them, as there the intent is part of the definition of the crime. Our statute, on which this indictment is founded, says nothing about intent; the 30th Geo. II. makes that part of the definition of the offence. Hence such an allegation might be necessary in England and not here. Without now inquiring whether 'this indictment is sufficient in relation to the description of the false tokens and their untruth, &c. we will only examine it in relation to the last requisition. ‘It constitutes the gist and gravamen of the crime that the money or goods of another should be obtained or procured by the fraud ; and it must appear by the indictment when and where they were procured. Otherwise it is impossible to say whether the court has jurisdiction of the crime. Now this indictment is entirely destitute of any allegation when or where the stove or saddle were procured, or whether it was ever in the county of Bennington. It shows no offence in the state or county where the indictment was found.
Judgment arrested.